Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
2.	Claims 51-52, 58-62 and 73 were amended in the response filed May 20, 2022.  Claims 1-50, 54-56, 67-69 and 74-75 are canceled. Claims 51-53, 57-66 and 70-73 are currently pending and the subject matter of the instant Office action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carmela De Luca, PhD, JD on May 24, 2022 and May 26, 2022.

The application has been amended as follows: 
In the claims:
Please cancel claims 51, 58, 60, 64-65 and 70 without prejudice.

52. (Currently amended) A method of reducing toxicity induced by amyloid beta (A-beta) oligomers in Alzheimer's disease (AD) caused by A-beta oligomers and/or other A-beta amyloid related diseases caused by A-beta oligomers, wherein the other A-beta amyloid related diseases caused by A-beta oligomers are selected from Lewy body dementia, cerebral amyloid angiopathy, and inclusion body myositis, the method comprising administering to a subject in need thereof an effective amount of an antibody comprising a light chain variable region comprising complementarity determining regions CDR-L1, CDR-L2, and CDR-L3 and a heavy chain variable regionwherein the CDR-L1, CDR-L2, CDR-L3, CDR-H1, CDR-H2 and CDR-H3 comprise the amino acid sequences of the antibody or a pharmaceutical composition comprising the antibody

53. (Currently amended) The method of claim 52, wherein a biological sample from the subject 

61. (Currently amended) The method of claim 52, wherein the heavy chain variable region and the light chain variable region of the antibody comprise the amino acid sequences of SEQ ID NOs: 42 and 56 respectively.

71. (Currently amended) The method of claim 52, wherein a biological sample from the subject 

4.	Claims 52-53, 57, 59, 61-63, 66, and 71-73 are allowed.  Claims 52, 61, 59, 53, 71-72, 57, 66, 62-63 and 73 were renumbered as claims 1-11 respectively.

5. 	The title was changed to “METHODS OF REDUCING TOXICITY INDUCED BY AMYLOID BETA (A-BETA) OLIGOMERS USING ANTIBODIES SPECIFIC TO A-BETA OLIGOMERS”.

Reasons for Allowance

6.	The following is an examiner's statement of reasons for allowance: Claims  52-53, 57, 59, 61-63, 66, and 71-73 are allowed because a method of reducing toxicity induced by A-beta oligomers in AD caused by A-beta oligomers and/or other A-beta amyloid related diseases caused by A-beta oligomers by an anti-A-beta oligomer antibody comprising the recited SEQ ID NOs: for CDRH1-3 and CDRL1-3 of the antibody set forth a specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination. In addition, the methods of reducing toxicity induced by A-beta oligomers in AD caused by A-beta oligomers and/or other A-beta amyloid related diseases caused by A-beta oligomers by the claimed anti-A-beta oligomer antibody are enabling as supported by Examples 7-8 of the specification. 
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
May 26, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649